t c no united_states tax_court teruya brothers ltd subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date in in a series of planned transactions p transferred real properties to a qualified_intermediary tge which then sold them to unrelated third parties tge used the sale proceeds as well as additional funds from p to purchase like-kind replacement properties for p from a corporation related to p held the transactions in question were structured to avoid the purposes of sec_1031 i r c governing like-kind_exchanges between related_persons under sec_1031 i r c p is not entitled to defer gains realized on the exchanges jonathan h steiner william e bonano and stanley y mukai for petitioner jonathan j ono for respondent opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for its taxable_year ending date the issue for decision is whether petitioner is entitled to defer gains realized on certain like- kind exchanges under sec_1031 or must recognize gains under sec_1031 which provides special rules governing exchanges between related_persons background this case is before us fully stipulated pursuant to rule we incorporate herein the stipulated facts when petitioner filed its petition its principal_place_of_business was in honolulu hawaii teruya brothers ltd teruya is a hawaii corporation its business activities include purchasing and developing residential and commercial real_property during the taxable_year in issue teruya owned percent of the common shares of times super market ltd times section references are to the internal_revenue_code in effect for the taxable_year in issue and as amended rule references are to the tax_court rules_of_practice and procedure i exchanges of properties in teruya engaged in two separate real_property exchange transactions referred to herein as the ocean vista transaction and the royal towers transaction a ocean vista transaction teruya owned a fee simple interest in ocean vista a parcel of land underlying the ocean vista condominium complex in honolulu hawaii teruya’s ownership_interest in ocean vista was subject_to a long-term ground lease held by golden century investments co golden which in turn was subject_to a sublease held by the association of apartment owners of ocean vista the association in date the association inquired about buying teruya’s fee simple interest in ocean vista teruya responded that its fee simple interest in ocean vista was not available golden then proposed acquiring ocean vista as part of a like-kind_exchange in a letter of intent agreement dated date golden agreed to purchase and teruya agreed to sell teruya’s interest in ocean vista for dollar_figure an amendment to the letter of intent dated date states it is understood and agreed that teruya’s obligation to sell teruya’s interests to golden is conditioned upon teruya consummating a section tax deferred_exchange of teruya’s interests in date teruya proposed buying times’s interest in two pad sites in waipahu hawaii these properties are hereinafter referred to collectively as kupuohi ii teruya’s written proposal included these provisions the purchase will be subject_to a section four party exchange teruya may cancel the proposed purchase of times’s pad sites should the ocean vista transaction fail to proceed according to present plans times accepted teruya’s proposal in a letter to teruya and golden dated date the association offered to purchase teruya’s fee simple interest in ocean vista for dollar_figure paragraph of the offer to purchase states tax-deferred exchange teruya may in its sole discretion structure this transaction as a tax- deferred_exchange pursuant to sec_1031 of the internal_revenue_code paragraph of the offer to purchase states conditions precedent the following shall be conditions precedent to the closing of the transaction contemplated hereunder h teruya shall be in a position to close on its exchange replacement properties on date teruya’s board_of directors accepted the association’s offer on date teruya golden and the association executed an assignment assumption and release wherein the association was substituted as a party in place of golden in date teruya entered into an exchange_agreement with t g exchange inc tge whereby tge agreed to act as an exchange party to complete the exchange of ocean vista for replacement_property to be designated by teruya with the stated purpose of qualifying the exchange under sec_1031 tge agreed to acquire the replacement_property with proceeds from the sale of ocean vista and additional funds from teruya as necessary to effect the acquisition paragraph of the exchange_agreement states notwithstanding the foregoing if teruya is unable to locate suitable replacement_property by the date specified in the acquisition agreement for ocean vista then the acquisition agreement and this exchange_agreement shall be terminated and the parties shall have no further obligations to each other pursuant to the exchange_agreement teruya transferred ocean vista to tge and on date tge sold ocean vista to the association for dollar_figure at that time teruya had a dollar_figure basis in ocean vista also on date tge applied the proceeds from the sale of ocean vista as well as dollar_figure in additional cash from teruya to acquire kupuohi ii from times for dollar_figure times had a dollar_figure adjusted_basis in kupuohi ii and recognized a dollar_figure gain on the sale the parties have stipulated that times had a dollar_figure basis in kupuohi ii at the time of its sale however this number yields computational inconsistencies with respect to other continued at some point tge transferred kupuohi ii to teruya as of the date the petition was filed teruya still owned kupuohi ii b royal towers transaction in teruya owned a fee simple interest in the royal towers apartment building royal towers in honolulu hawaii on or about date teruya and savio development co savio entered into a dollar_figure million contract for the sale of royal towers the contract stated that the sale was subject_to the seller teruya being able to consummate a sec_1031 exchange teruya and savio later agreed to decrease the price for royal towers from dollar_figure million to dollar_figure in date teruya’s board_of directors approved the sale of royal towers to savio in anticipation of teruya’s sale of royal towers teruya and times previously had agreed that teruya would purchase times’s interests in two parcels of real_property in waipahu and aiea hawaii respectively kupuohi i and kaahumanu one of the purchase terms stated the purchase will be subject_to a section four party exchange continued numerical stipulations to avoid these inconsistencies we have found times’s adjusted_basis in kupuohi ii to be dollar_figure which is the number reflected on times’s corporate_income_tax return teruya may cancel the proposed purchase should the sale of the royal towers apartment fail to proceed according to present plans early in the boards of directors of times and teruya approved the sale and purchase of kupuohi i for dollar_figure million and kaahumanu for dollar_figure million in date teruya entered into an exchange_agreement with tge whereby tge agreed to act as an exchange party to complete the exchange of royal towers for replacement_property to be designated by teruya with the stated purpose of qualifying the exchange under sec_1031 tge agreed to acquire the replacement_property with proceeds from the sale of royal towers and additional funds from teruya as necessary to effect the acquisition paragraph of the exchange_agreement states notwithstanding the foregoing if teruya is unable to locate suitable replacement_property by the date specified in the acquisition agreement for royal towers then the acquisition agreement and this exchange_agreement shall be terminated and the parties shall have no further obligations to each other teruya transferred royal towers to tge and on date tge sold royal towers to savio for dollar_figure at that time teruya had a dollar_figure basis in royal towers also on date tge applied the proceeds from the sale of royal towers as well as dollar_figure in additional funds from teruya to acquire kupuohi i and kaahumanu from times for dollar_figure million and dollar_figure million respectively at the time of the sales times had a dollar_figure adjusted_basis in kupuohi i and a dollar_figure adjusted_basis in kaahumanu times realized a dollar_figure capital_loss on the sale of kupuohi i but did not recognize this loss on its tax_return because of the restriction on transactions_between_related_taxpayers under sec_267 times realized and recognized a dollar_figure gain on the sale of kaahumanu at some point tge transferred kupuohi i and kaahumanu to teruya as of the date the petition was filed teruya still owned these properties ii federal_income_tax return petitioner filed form_1120 u s_corporation income_tax return for its taxable_year beginning date and ending date under sec_1031 petitioner deferred dollar_figure in realized gain from the ocean vista transaction after deducting claimed selling_expenses of dollar_figure and the proceeds from the sale of royal towers dollar_figure and the additional funds from teruya dollar_figure total dollar_figure the agreed sale price for kupuohi i dollar_figure million and kaahumanu dollar_figure million however totaled dollar_figure the parties do not explain this seeming discrepancy the parties stipulated the dollar_figure realized capital_loss on the sale of kupuohi i however on the basis of the dollar_figure million sale price and the dollar_figure adjusted_basis that the parties stipulated it appears that the loss realized was actually dollar_figure the parties do not address this seeming discrepancy dollar_figure in realized gain from the royal towers transaction after deducting claimed selling_expenses of dollar_figure iii notice_of_deficiency in the notice_of_deficiency respondent determined that petitioner must recognize dollar_figure in gains which consists of the gains that teruya deferred on its federal_income_tax return for its taxable_year ending date discussion this case presents an issue of first impression regarding the application of sec_1031 which restricts nonrecognition_of_gain_or_loss with respect to like-kind_exchanges between related_persons i general requirements for like-kind_exchanges sec_1031 generally provides that no gain_or_loss shall be recognized on the exchange of like-kind properties held for productive use in a trade_or_business or for investment under certain conditions a taxpayer’s nonsimultaneous transfer and receipt of like-kind properties may qualify for sec_1031 the deferred gains from the ocean vista and royal towers transactions that the parties stipulated total dollar_figure the parties do not explain the seeming discrepancy between this figure and the dollar_figure adjustment in the notice_of_deficiency the examination in this case commenced in date consequently the burden_of_proof rule_of sec_7491 does not apply internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 treatment provided generally that the taxpayer identifies the new property within days and receives it within days of transferring the old property see sec_1031 to facilitate such a deferred_exchange the taxpayer may use a qualified_intermediary ie a person who is not the taxpayer an agent of the taxpayer a related_person to the taxpayer or a related_person to an agent of the taxpayer see sec_1 k - k income_tax regs who enters into a written exchange_agreement with the taxpayer and as required by this agreement acquires property from the taxpayer transfers this property acquires like-kind replacement_property and transfers this replacement_property to the taxpayer sec_1 k - g iii income_tax regs teruya used a qualified_intermediary tge to facilitate its transfers of ocean vista and royal towers and its acquisitions of kupuohi ii kupuohi i and kaahumanu respondent does not dispute that these transactions meet the general requirements for like-kind_exchanges under sec_1031 respondent contends however that sec_1031 requires petitioner to recognize gains on the transactions ii rules applicable to related-person exchanges sec_1031 provides generally that if a taxpayer and a related_person exchange like-kind_property and within years either one disposes of the exchanged property the nonrecognition provisions of sec_1031 do not apply instead any gain_or_loss must be taken into account as of the date of the disposition as one of the few enumerated exceptions to this rule sec_1031 provides that a disposition of exchanged property will not be taken into account if it is established to the satisfaction of the secretary that neither the exchange nor such disposition had as one of its principal purposes the avoidance of federal_income_tax it is undisputed that times and teruya were related_persons within the meaning of the statute respondent makes no argument however that sec_1031 applies directly to the ocean vista and royal towers transactionsdollar_figure instead respondent argues that petitioner has run afoul of sec_1031 which provides this section shall not apply to any exchange which is part of a transaction or series of other exceptions not implicated here apply to dispositions after the death of the taxpayer or related_party see sec_1031 and to involuntary_conversions see sec_1031 a related_person is any person bearing a relationship to the taxpayer described in sec_267 or sec_707 sec_1031 respondent appears to acknowledge implicitly that sec_1031 applies only in the case of a direct exchange between related_persons and that this case does not involve such a direct exchange consistent with such a view the regulations provide that a qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 sec_1 k - g i income_tax regs transactions structured to avoid the purposes of this subsection f inasmuch as the statute does not directly identify or describe the purposes of subsection f we turn our attention to the legislative_history iii legislative_history purposes of sec_1031 property acquired in a like-kind_exchange generally takes the basis of the property relinquished see sec_1031 in other words there is a shifting of tax basis between the relinquished_property and the replacement_property see h conf rept pincite before congress was concerned that because of this basis-shifting effect related parties engaged in like- kind exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in order to reduce or avoid the recognition of gain on the subsequent sale h rept pincite in effect because of basis shifting related_persons were able to cash_out of their investments in property having an inherent gain at relatively little or no tax cost see id also in some cases basis shifting allowed related_persons to accelerate a loss on property that they ultimately retained see id responding to these perceived abuses congress concluded that if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have in effect ‘cashed out’ of the investment and the original exchange should not be accorded nonrecognition treatment id this policy is reflected in sec_1031 as enacted in the omnibus budget reconciliation act of publaw_101_239 103_stat_2370 congress was also concerned that related_persons not be able to circumvent the purposes of this rule by using an unrelated third party nonrecognition will not be accorded to any exchange which is part of a transaction or series of transactions structured to avoid the purposes of the related_party rules for example if a taxpayer pursuant to a prearranged plan transfers property to an unrelated party who then exchanges the property with a party related to the taxpayer within years of the previous transfer in a transaction otherwise qualifying under sec_1031 the related_party will not be entitled to nonrecognition treatment under sec_1031 h rept supra pincite equating a qualified_intermediary with the unrelated party referred to in the above-quoted example respondent reads the example to mean that a deferred_exchange between related parties involving a qualified_intermediary should be recast as a direct exchange between the related parties if sec_1031 would preclude nonrecognition treatment for the recast transaction respondent concludes then the deferred_exchange should be deemed to have been structured to avoid the purposes of sec_1031 respondent suggests that such an analysis ends the inquiry under sec_1031 although respondent’s argument has superficial appeal it is only loosely grounded in the above-quoted highly elliptical example in the legislative_history cf mandarino reconciling rulings on related_party like-kind_exchanges real_estate taxn third quarter because of the way this example is drafted it appears not to make the point for which it is offered moreover respondent’s analysis fails to consider the non-tax-avoidance exception of sec_1031dollar_figure because this exception is subsumed within the purposes of sec_1031 any inquiry into whether a transaction is structured to avoid the purposes of sec_1031 should also take this exception into consideration petitioner seems to suggest that congress intended sec_1031 to apply only insofar as the taxpayer fails to continue its investment in property that it receives in a related-person deferred_exchange petitioner seems to suggest that what happens to the relinquished_property is of no consequence we reject any such suggestion as flatly contrary to sec_1031 which applies with equal force to postexchange dispositions by either the taxpayer or the related_person as previously discussed in the context of a direct exchange between related parties sec_1031 allows the taxpayer to establish that neither the exchange nor the disposition had as one of its principal purposes the avoidance of federal_income_tax iv analysis of the ocean view and royal towers transactions teruya exchanged ocean view and royal towers for like-kind replacement properties formerly owned by times a qualified_intermediary immediately sold ocean vista and royal towers to unrelated third parties times received the proceeds plus additional cash from teruya these transactions are economically equivalent to direct exchanges of properties between teruya and times with boot from teruya to times followed by times’s sales of the properties to unrelated third parties the interposition of a qualified_intermediary in these transactions cannot obscure the end result petitioner offers no explanation for structuring the ocean vista and royal towers transactions as it did and the record discloses no reason other than seeking to avoid the sec_1031 rules for teruya’s using a qualified_intermediary to accomplish the transactions under the circumstances we are led to the conclusion that teruya used the multiparty structures to avoid the consequences of economically equivalent direct exchanges with times as discussed below petitioner has failed to establish that avoidance of federal income taxes was not one of the principal purposes of the ocean vista and royal towers transactions v non-tax-avoidance exception petitioner argues that teruya’s continued investment in like-kind properties meets the requirements of the non-tax- avoidance exception under sec_1031 as subsumed within sec_1031 sec_1031 provides that there shall not be taken into account any disposition with respect to which it is established to the satisfaction of the secretary that neither the exchange nor such disposition had as one of its principal purposes the avoidance of federal_income_tax with respect to both the ocean vista and royal towers transactions petitioner contends that there was no intent to disguise an actual sale of the relinquished_property in order to reduce or avoid gain recognition on such sale because a sale of the relinquished_property was not intended in the first place in other words petitioner contends that from the outset of both transactions teruya intended to qualify for deferred_like-kind_exchange treatment and did not intend to make direct sales of the properties petitioner points to the fact that teruya times golden the association and savio agreed in various document sec_12 in other contexts involving similar language we have applied a strong_proof standard see eg 74_tc_1016 because it makes no difference to the outcome of this case we do not apply any heightened standard of proof that the ocean vista and royal towers transactions were conditional on effecting a sec_1031 exchange petitioner’s contentions might be relevant in determining whether a transaction is in substance an exchange or a sale of like-kind_property see 317_f2d_790 9th cir revg 38_tc_215 in the instant case however they have little relevance in the first instance respondent does not contend that the transactions in question were disguised sales or otherwise fail to meet the general requirements of sec_1031 more fundamentally sec_1031 presupposes that an exchange to which it applies otherwise meets the requirements of sec_1031 see sec_1031 even if teruya never intended to make a direct sale of the relinquished properties this does not mean that sec_1031 is not implicated or that the deferred sale was not structured so as to avoid federal income taxes the economic_substance of the transactions remains that the investments in ocean vista and royal towers were cashed out immediately and times a related_person ended up with the cash proceeds with respect to the ocean vista transaction petitioner contends that there was no tax_avoidance purpose because times recognized a gain on its sale of kupuohi ii dollar_figure that was larger than the gain teruya would have recognized dollar_figure had it sold ocean vista directly to the association for cashdollar_figure although times recognized a gain in the ocean vista transaction that slightly exceeded teruya’s gain deferral it appears that times paid a much smaller tax price for that gain recognition than teruya would have paid if it had recognized gain in a direct sale of ocean vista on its corporate_income_tax return for taxable_year ending date teruya reported taxable_income of dollar_figure consequently if teruya had made a direct sale of ocean vista the gain recognized on that sale presumably would have been taxable at a 34-percent corporate_income_tax rate see sec_11 by comparison on its form_1120 for its taxable_year ending date times reported a net_operating_loss nol of dollar_figure thus although times recognized a considerable gain on the ocean vista transaction because of offsetting expenses it did not incur tax on that gain instead the only tax consequences of times’s gain recognition were reductions of its nol for its taxable_year ending date and of its nol carryovers for subsequent taxable years the dollar_figure figure includes approximately dollar_figure in claimed selling_expenses that teruya deducted in computing its sec_1031 deferral petitioner assumes that teruya would have incurred these same selling_expenses in a direct sale of ocean vista in sum petitioner has failed to persuade us that avoidance of federal_income_tax was not one of the principal purposes of the ocean vista and royal towers transactions vi conclusion petitioner offers no explanation for teruya’s use of the qualified_intermediary in the ocean vista and royal towers transactions we infer that the qualified_intermediary was interposed in an attempt to circumvent the sec_1031 limitations that would have applied to exchanges directly between related_persons petitioner has failed to show that avoidance of federal_income_tax was not one of the principal purposes of the ocean vista and royal towers transactions we conclude that these transactions were structured to avoid the purposes of sec_1031 consequently petitioner is not entitled under sec_1031 to defer the gains that it realized on the exchanges of ocean vista and royal towersdollar_figure an appropriate order will be issued denying petitioner’s motion to supplement the record and decision will be entered for respondent on date petitioner filed a motion to supplement the record with three letters from respondent to petitioner each of these letters concerns a technical_advice_memorandum that involves a multiparty transaction among a taxpayer a qualified_intermediary and a related_person in a rambling 96-page reply brief petitioner contends that these letters provide an abundance of evidence that respondent has been improperly administering sec_1031 because we find that the letters petitioner submitted have no relevance to the issues in this case we will deny petitioner’s motion to supplement the record
